Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing DREYFUS FOUNDERS FUNDS, INC. ARTICLES SUPPLEMENTARY Dreyfus Founders Funds, Inc., a Maryland corporation, having its principal office in Baltimore City, Maryland (the Corporation), hereby certifies to the State Department of Assessments and Taxation of Maryland that: FIRST: (a) Pursuant to authority expressly vested in the Board of Directors of the Corporation by Article FIFTH of the charter of the Corporation, the Board of Directors has duly reclassified the authorized and unissued shares of the Corporations Common Stock. (b) The preferences, conversion and other rights, voting powers, restrictions, limitations as to dividends, qualifications, and terms and conditions of redemption of each of the series and classes of Common Stock are as set forth in the charter of the Corporation. SECOND: Immediately before filing these Articles Supplementary, the Corporation had authority to issue ten billion (10,000,000,000) shares of Common Stock, $0.001 par value per share, having an aggregate par value of ten million (10,000,000) dollars. These shares were classified as follows: Current No. of Aggregate Par Fund Authorized Shares Value of Class Dreyfus Founders Balanced Fund, Class A 50,000,000 $50,000 Dreyfus Founders Balanced Fund, Class B 50,000,000 $50,000 Dreyfus Founders Balanced Fund, Class C 50,000,000 $50,000 Dreyfus Founders Balanced Fund, Class F 600,000,000 $600,000 Dreyfus Founders Balanced Fund, Class I 50,000,000 $50,000 Dreyfus Founders Balanced Fund, Class T 50,000,000 $50,000 Dreyfus Founders Discovery Fund, Class A 150,000,000 $150,000 Dreyfus Founders Discovery Fund, Class B 50,000,000 $50,000 Dreyfus Founders Discovery Fund, Class C 50,000,000 $50,000 Dreyfus Founders Discovery Fund, Class F 200,000,000 $200,000 Dreyfus Founders Discovery Fund, Class I 50,000,000 $50,000 Dreyfus Founders Discovery Fund, Class T 50,000,000 $50,000 Dreyfus Founders Equity Growth Fund, Class A 1,000,000,000 $1,000,000 Dreyfus Founders Equity Growth Fund, Class B 50,000,000 $50,000 Dreyfus Founders Equity Growth Fund, Class C 250,000,000 $250,000 Dreyfus Founders Equity Growth Fund, Class F 700,000,000 $700,000 Dreyfus Founders Equity Growth Fund, Class I 150,000,000 $150,000 Dreyfus Founders Equity Growth Fund, Class T 100,000,000 $100,000 Dreyfus Founders Growth Fund, Class A $50,000 Dreyfus Founders Growth Fund, Class B $50,000 Dreyfus Founders Growth Fund, Class C $50,000 Dreyfus Founders Growth Fund, Class F $500,000 Dreyfus Founders Growth Fund, Class I $50,000 Dreyfus Founders Growth Fund, Class T $50,000 Dreyfus Founders International Equity Fund, Class A $150,000 Dreyfus Founders International Equity Fund, Class B $50,000 Dreyfus Founders International Equity Fund, Class C $50,000 Dreyfus Founders International Equity Fund, Class F $200,000 Dreyfus Founders International Equity Fund, Class I $50,000 Dreyfus Founders International Equity Fund, Class T $50,000 Dreyfus Founders Mid-Cap Growth Fund, Class A $300,000 Dreyfus Founders Mid-Cap Growth Fund, Class B $50,000 Dreyfus Founders Mid-Cap Growth Fund, Class C $100,000 Dreyfus Founders Mid-Cap Growth Fund, Class F $500,000 Dreyfus Founders Mid-Cap Growth Fund, Class I $100,000 Dreyfus Founders Mid-Cap Growth Fund, Class T $100,000 Dreyfus Founders Passport Fund, Class A $150,000 Dreyfus Founders Passport Fund, Class B $50,000 Dreyfus Founders Passport Fund, Class C $50,000 Dreyfus Founders Passport Fund, Class F $250,000 Dreyfus Founders Passport Fund, Class I $50,000 Dreyfus Founders Passport Fund, Class T $50,000 Dreyfus Founders Worldwide Growth Fund, Class A $50,000 Dreyfus Founders Worldwide Growth Fund, Class B $50,000 Dreyfus Founders Worldwide Growth Fund, Class C $50,000 Dreyfus Founders Worldwide Growth Fund, Class F $300,000 Dreyfus Founders Worldwide Growth Fund, Class I $50,000 Dreyfus Founders Worldwide Growth Fund, Class T $50,000 Unclassified $2,750,000 TOTAL $10,000,000 2 THIRD: Immediately after filing these Articles Supplementary, the Corporation has authority to issue ten billion (10,000,000,000) shares of Common Stock, $0.001 par value per share, having an aggregate par value of ten million (10,000,000) dollars. These shares are classified as follows: New No. of Aggregate Par Fund Authorized Shares Value of Class Dreyfus Founders Balanced Fund, Class A 0 $0 Dreyfus Founders Balanced Fund, Class B 0 $0 Dreyfus Founders Balanced Fund, Class C 0 $0 Dreyfus Founders Balanced Fund, Class F 0 $0 Dreyfus Founders Balanced Fund, Class I 0 $0 Dreyfus Founders Balanced Fund, Class T 0 $0 Dreyfus Founders Discovery Fund, Class A 150,000,000 $150,000 Dreyfus Founders Discovery Fund, Class B 50,000,000 $50,000 Dreyfus Founders Discovery Fund, Class C 50,000,000 $50,000 Dreyfus Founders Discovery Fund, Class F 200,000,000 $200,000 Dreyfus Founders Discovery Fund, Class I 50,000,000 $50,000 Dreyfus Founders Discovery Fund, Class T 50,000,000 $50,000 Dreyfus Founders Equity Growth Fund, Class A 1,000,000,000 $1,000,000 Dreyfus Founders Equity Growth Fund, Class B 50,000,000 $50,000 Dreyfus Founders Equity Growth Fund, Class C 250,000,000 $250,000 Dreyfus Founders Equity Growth Fund, Class F 700,000,000 $700,000 Dreyfus Founders Equity Growth Fund, Class I 150,000,000 $150,000 Dreyfus Founders Equity Growth Fund, Class T 100,000,000 $100,000 Dreyfus Founders Growth Fund, Class A 0 $0 Dreyfus Founders Growth Fund, Class B 0 $0 Dreyfus Founders Growth Fund, Class C 0 $0 Dreyfus Founders Growth Fund, Class F 0 $0 Dreyfus Founders Growth Fund, Class I 0 $0 Dreyfus Founders Growth Fund, Class T 0 $0 Dreyfus Founders International Equity Fund, Class A 0 $0 Dreyfus Founders International Equity Fund, Class B 0 $0 Dreyfus Founders International Equity Fund, Class C 0 $0 Dreyfus Founders International Equity Fund, Class F 0 $0 Dreyfus Founders International Equity Fund, Class I 0 $0 Dreyfus Founders International Equity Fund, Class T 0 $0 3 Dreyfus Founders Mid-Cap Growth Fund, Class A 300,000,000 $300,000 Dreyfus Founders Mid-Cap Growth Fund, Class B 50,000,000 $50,000 Dreyfus Founders Mid-Cap Growth Fund, Class C 100,000,000 $100,000 Dreyfus Founders Mid-Cap Growth Fund, Class F 500,000,000 $500,000 Dreyfus Founders Mid-Cap Growth Fund, Class I 100,000,000 $100,000 Dreyfus Founders Mid-Cap Growth Fund, Class T 100,000,000 $100,000 Dreyfus Founders Passport Fund, Class A 150,000,000 $150,000 Dreyfus Founders Passport Fund, Class B 50,000,000 $50,000 Dreyfus Founders Passport Fund, Class C 50,000,000 $50,000 Dreyfus Founders Passport Fund, Class F 250,000,000 $250,000 Dreyfus Founders Passport Fund, Class I 50,000,000 $50,000 Dreyfus Founders Passport Fund, Class T 50,000,000 $50,000 Dreyfus Founders Worldwide Growth Fund, Class A 50,000,000 $50,000 Dreyfus Founders Worldwide Growth Fund, Class B 50,000,000 $50,000 Dreyfus Founders Worldwide Growth Fund, Class C 50,000,000 $50,000 Dreyfus Founders Worldwide Growth Fund, Class F 300,000,000 $300,000 Dreyfus Founders Worldwide Growth Fund, Class I 50,000,000 $50,000 Dreyfus Founders Worldwide Growth Fund, Class T 50,000,000 $50,000 Unclassified 4,900,000,000 $4,900,000 TOTAL 10,000,000,000 $10,000,000 FOURTH: The Corporation is registered as an open-end investment company under the Investment Company Act of 1940. FIFTH: The foregoing amendment to the charter of the Corporation does not increase the authorized capital stock of the Corporation. 4 IN WITNESS WHEREOF, Dreyfus Founders Funds, Inc. has caused these presents to be signed in its name and on its behalf by its President and attested by its Secretary on this 20th day of August, 2008. DREYFUS FOUNDERS FUNDS, INC. By: /s/ J. David Officer Name: J. David Officer Title: President ATTEST: /s/ Kenneth R. Christoffersen Kenneth R. Christoffersen Secretary THE UNDERSIGNED, President of Dreyfus Founders Funds, Inc., who executed on behalf of the Corporation the foregoing Articles Supplementary, of which this certificate is made a part, hereby acknowledges, in the name and on behalf of said Corporation, the foregoing Articles Supplementary to be the corporate act of said Corporation and hereby certifies that to the best of his knowledge, information and belief, the matters and facts set forth therein with respect to the authorization and approval thereof are true in all material respects under penalties of perjury. /s/ J. David Officer J. David Officer President 5
